Case: 13-14618   Date Filed: 06/05/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-14618
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 4:13-cr-00022-RH-CAS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

ROBERT YOUNG,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (June 5, 2014)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

      Chet Kaufman, appointed counsel for Robert Young in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 13-14618     Date Filed: 06/05/2014   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Young’s convictions and

sentences are AFFIRMED.




                                         2